Opinion filed December 15, 2016




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-14-00348-CR
                                  __________

                 STANLEY LEE WILLIAMS, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 106th District Court
                              Dawson County, Texas
                          Trial Court Cause No. 13-7337


                     MEMORANDUM OPINION
      A grand jury indicted Stanley Lee Williams of possession of
methamphetamine in an amount of less than one gram in a drug-free zone. See TEX.
HEALTH & SAFETY CODE ANN. § 481.115(b) (West 2010), § 481.134(d) (West Supp.
2016). After the trial court denied his motion to suppress, Appellant pleaded guilty
to the charge. Pursuant to a plea agreement, the trial court convicted Appellant,
assessed Appellant’s punishment at confinement for a term of seven years,
suspended Appellant’s sentence, and placed Appellant on community supervision
for a term of seven years. The trial court also assessed a fine in the amount of $1,500
and restitution in the amount of $140. The trial court ordered that Appellant and
Nathan Landin Gonzalez1 were jointly and severally liable for the amount of
restitution. In his sole issue on appeal, Appellant contends that the trial court abused
its discretion when it denied his motion to suppress. We affirm.
        We review a trial court’s ruling on a motion to suppress under a bifurcated
standard of review. Carmouche v. State, 10 S.W.3d 323, 327 (Tex. Crim. App.
2000). When the trial court does not make explicit findings of historical facts, we
review the evidence adduced at the suppression hearing in the light most favorable
to the trial court’s ruling. Id. We also give deference to the trial court’s rulings on
mixed questions of law and fact when those rulings turn on an evaluation of
credibility and demeanor. Guzman v. State, 955 S.W.2d 85, 87 (Tex. Crim. App.
1997). Where such rulings do not turn on an evaluation of credibility and demeanor,
we review the trial court’s actions de novo. Id.
        At the suppression hearing, Sergeant Mark L. Sanchez of the Lamesa Police
Department testified that he received a call from dispatch around 11:20 p.m.
regarding a “loud-music complaint” near the area that he was patrolling. Dispatch
did not provide any details regarding the complaint, such as whether the noise was
coming from a residence or a vehicle or who made the complaint. Initially, Sergeant
Sanchez did not hear any loud music around him; he was in a marked patrol vehicle


        1
         Gonzalez was the passenger in Appellant’s vehicle at the time of the traffic stop at issue in this
case. Both Appellant and Gonzalez were arrested for possession of drug paraphernalia and possession of a
controlled substance found as a result of the stop, and both filed motions to suppress any evidence
discovered during the stop. The trial court heard and denied both Appellant’s motion to suppress and
Gonzalez’s motion to suppress in the same hearing. Gonzalez has also filed an appeal in this court in which
he challenges the trial court’s denial of his motion to suppress for the same reasons addressed in this
opinion. We have on this day issued a separate opinion in Cause No. 11-14-00349-CR in which we have
affirmed the trial court’s order of deferred adjudication for Gonzalez’s charge of possession of
methamphetamine arising out of the same incident at issue in this appeal.

                                                    2
and was parked with his lights off. He heard loud music, the source of which
appeared to be approaching his location. Shortly thereafter, he saw a vehicle that
was being driven past him that had loud music coming from it. Sergeant Sanchez
did not see Appellant commit any other violations. He initiated a traffic stop based
on the noise; he believed that Appellant was in violation of a city ordinance.
Specifically, he believed that the loud music coming from Appellant’s vehicle
“disturb[ed] the peace at that hour of the night.” The traffic stop led to the discovery
of a Ziploc baggie that contained methamphetamine. The methamphetamine was
found during a search of the vehicle after Sergeant Sanchez saw a pipe, “commonly
used to smoke mari[h]uana,” in plain view in the center cup holder. Both Appellant
and his passenger, Gonzalez, were arrested for possession of drug paraphernalia and
for possession of a controlled substance.
      Appellant testified that he was playing music in his vehicle but that he did not
believe that it was loud or that he was disturbing the peace. On cross-examination,
he explained that he had an Alpine stereo with custom speakers and a subwoofer.
He conceded that the music could be heard from outside the car even when the
windows were “rolled up.”
      Appellant argues that Sergeant Sanchez did not have reasonable suspicion to
stop him and Gonzalez because Sergeant Sanchez could not have reasonably
concluded that they were violating the city noise ordinance. Appellant contends that
there was no nexus between the call from dispatch and his vehicle. The State argues
that, regardless of whether Appellant was actually in violation of the noise
ordinance, Sergeant Sanchez was in possession of specific articulable facts that
supported a reasonable suspicion that a violation was in progress or had been
committed.
      A temporary detention is lawful when it is supported by reasonable suspicion.
Balentine v. State, 71 S.W.3d 763, 768 (Tex. Crim. App. 2002). Reasonable
                                            3
suspicion exists “when the detaining officer has specific articulable facts, which
taken together with rational inferences from those facts, lead him to conclude that
the person detained actually is, has been, or soon will be engaged in criminal
activity.” Woods v. State, 956 S.W.2d 33, 38 (Tex. Crim. App. 1997); see also
Terry v. Ohio, 392 U.S. 1, 21 (1968) (“[T]he police officer must be able to point to
specific and articulable facts which, taken together with rational inferences from
those facts, reasonably warrant that intrusion.”). In determining whether reasonable
suspicion exists, we consider the totality of the circumstances under an objective
standard. Garcia v. State, 43 S.W.3d 527, 530 (Tex. Crim. App. 2001). The
subjective intentions or motives of the officer are irrelevant to the determination. Id.
Thus, we look to see whether the facts available to the officer at the moment of the
detention would warrant a reasonably prudent officer to believe that the detention
was appropriate. Terry, 392 U.S. at 22.
       Section 8.02.001 of the Code of Ordinances for the City of Lamesa provides
the following:
       It shall be unlawful for any person to knowingly or wantonly use or
       operate or cause to be used or operated any mechanical or electrical
       device, machine, apparatus, or instrument which causes or produces
       any sound or noise which is reasonably calculated to disturb the peace
       and good order of the neighborhood or the persons owning, using or
       occupying property within the city.2
       Sergeant Sanchez testified that he believed that the music was loud and that it
was disturbing the peace. He believed that Appellant was in violation of the city
noise ordinance and, therefore, initiated a traffic stop. During the suppression
hearing, defense counsel argued that the call from dispatch was unreliable because
it did not contain specific information to link the complaint to Appellant and because


       2
          LAMESA, TEX., CODE OF ORDINANCES ch. 8, art. 8.02,                   §   8.02.001   (1998),
http://z2codes.franklinlegal.net/franklin/Z2Browser2.html?showset=lamesaset.

                                                 4
Sergeant Sanchez did not hear the music from Appellant’s vehicle until
approximately five minutes after the call. However, Sergeant Sanchez did not detain
Appellant based solely on the call from dispatch. He was in the area because of the
call from dispatch, but he detained Appellant because he believed, based on personal
knowledge, that Appellant was disturbing the peace by playing loud music at night.
      The facts available to Sergeant Sanchez at the moment of the detention would
warrant a reasonably prudent officer to believe that Appellant was knowingly
operating his stereo to produce a “sound or noise which [wa]s reasonably calculated
to disturb the peace.” Sergeant Sanchez testified to specific articulable facts that
supported a belief that Appellant was in violation of the city ordinance; therefore, he
had reasonable suspicion to detain Appellant. Therefore, we hold that the trial court
did not err when it denied Appellant’s motion to suppress. We overrule Appellant’s
sole issue on appeal.
      We affirm the judgment of the trial court.




                                                     JIM R. WRIGHT
                                                     CHIEF JUSTICE


December 15, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          5